Citation Nr: 1628683	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  15-26 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to disability rating in excess of 20 percent for right lumbosacral radiculopathy.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran testified before the undersigned during a May 2016 videoconference hearing.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record does not contain sufficient information to allow the Board to make a fully-informed decision on the Veteran's appeal.  During his July 2013 VA examination and his May 2016 videoconference hearing, the Veteran reported that he underwent a procedure at a VA Medical Center in Miami during the period on appeal.  As the record only contains VA treatment records from St. Albans VA Medical Center from during the relevant period, additional development is required.

The Veteran has also asserted that he is unable to maintain substantially gainful employment due to his service-connected lumbar degenerative disc disease and right lumbosacral radiculopathy.  When a total disability evaluation based on individual unemployability for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the claim of entitlement to individual unemployability benefits is included in the Veteran's current appeal, and a remand for development of the issue is appropriate.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must provide the Veteran with appropriate notice under the Veterans Claims Assistance Act of 2000 regarding his claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.

2.  Obtain all outstanding, pertinent records of treatment from all VA facilities in Miami, Manhattan, and the Bronx since March 2012.  If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Then, schedule the Veteran for examinations to determine the nature and severity of his lumbar degenerative disc disease and right lumbosacral radiculopathy.   The examiner should review the electronic Virtual VA and Veterans Benefits Management System claims files, a copy of this Remand, and the Veteran's May 2016 hearing testimony.  The examiner should conduct all necessary tests and identify any symptoms and functional impairments due to each disability.  

The examiner must take into account and comment on the Veteran's lay statements during his May 2016 hearing, and in his many statements of record.  The examiner is advised that while the Veteran is not competent to provide a specific diagnosis or medical opinion, he is competent to report symptoms and functional limitations.  The examiner is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous. 

The examiner should also elicit from the Veteran his complete educational, and employment history and note his complaints regarding the impact of his lumbar spine and right lumbosacral radiculopathy on his employment.  Specifically, which job-related tasks the Veteran's symptoms and functional limitations would affect or have affected.  The examiner is requested to opine whether it is at least as likely as not that the appellant's service connected lumbar disorder and radiculopathy alone precludes all forms of substantially gainful employment. 

After a full examination and review of all of the evidence of record the examiner must identify all limitations imposed on the Veteran as a consequence of his lumbar degenerative disc disease and right lumbosacral radiculopathy.  The examiner must attempt to distinguish between symptoms and functional limitations that are solely due to his service connected lumbar degenerative disc disease and lumbosacral radiculopathy from any other nonservice connected disorder.  If the examiner is not able to distinguish the varied pathologies the examiner should so state.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached.  

If an opinion cannot be given regarding the attribution of any symptom or functional limitation without resorting to speculation, the examiner must state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or the examiner (does not have the knowledge or training).

4.  After the development requested has been completed, the AMC/RO should review the record to ensure complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

5.  After undertaking any other appropriate development, the AMC/RO should adjudicate all issues, including the question of entitlement to a total disability evaluation based on individual unemployability.  If any benefit sought is not granted, the Veteran should be provided with a supplemental statement of the case and an appropriate period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




